DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed 08/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 21-24, and 26-35 are pending in the application.
Claims 26-35 are added in the reply filed on 08/19/2021.
Claims 1-2, 21-24, and 26-35 are examined on the merits.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 102 of amended claim 1, Applicant’s amendments and accompanying arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Huici (US PGPUB 20170014617) is being applied as secondary reference for teaching a stop extends across a diameter of the catheter tube at a height smaller than a height of the ball. Reference Austin (US PAT 5405336) remains as primary reference for teaching a catheter system comprising a catheter tube and a one-way check valve.
With respect to the claim rejection(s) under 35 U.S.C. 112(b), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 24 does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 21, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin (US PAT 5405336 – of record) in view of Huici (US PGPUB 20170014617). 
Regarding claim 1, Austin discloses a catheter system (a catheter system 10: Col. 4, Lines 15-35, and Fig. 1) for draining a bodily fluid from a fluid source in a body of a subject (Abstract), the catheter system (10) comprising:
a catheter tube (a catheter 12: Col. 4, Lines 15-35, and Fig. 1) having a proximal end (16), a distal end (19), and an intermediate portion between the proximal end and the distal end (an intermediate portion 30 between 16 and 19: Col 4, Lines 47-64, and Fig. 1), the catheter tube including a drainage lumen extending from a proximal end 
a one way check valve (a check valve 130: Col. 7, lines 40-45 and Fig. 8) having an open position in which the bodily fluid can flow in a downstream direction from the proximal end toward the distal end (the check valve 130 having an unseat position of a ball 136 of the check valve in which the bodily fluid can flow in a downstream direction from 16 to 19: Col. 7, Lines 40-48 and Fig. 8; wherein, the unseat position of the ball reads on the opening position), the check valve having a closed position in which the bodily fluid cannot flow in an upstream direction from the distal end toward the proximal end (fluid flow in the reverse direction will be prevented by the check valve 130 at a seat position of the ball 136: Col. 7, Lines 32-37 and Fig. 8; wherein the seat position of the ball reads on the closed position), 
the check valve being positioned in the drainage lumen at the intermediate portion of the catheter tube (the check valve is positioned in the drainage lumen of 30: Figs. 1 and 8) such that the check valve is outside of and adjacent to the body of the subject when the proximal end opening is located in the fluid source in the body of the subject (Figs. 1 and 8), the check valve is a ball valve comprising a valve body having a valve seat, a stop, and a ball positioned between the valve seat and the stop (the check valve 130 is a ball valve comprising a valve body 132 having a valve seat 134, a stop/spring 140 and a ball 136 positioned between 134 and 140: Col. 7, Lines 40-48, and Fig. 8), the ball sealing against the valve seat when the check valve is in the closed 
Austin does not disclose wherein the stop extends across a diameter of the catheter tube at a height smaller than a height of the ball.
In the same field of endeavor, catheters, Huici discloses a catheter 10 including a tube with a coupling assembly 30 at one end (Abstract, ¶0023, and Fig. 1). Huici further discloses a stop (a retainer 26: ¶0023) extends across a diameter of the catheter tube at a height smaller than a height of the ball (¶0023, 0031-0033, and Fig. 6: Huici implicitly discloses the stop 26 extends across a diameter of the catheter tube at height smaller than a height of the ball because the stop 26 is configured to keep a ball 24 inside the coupling assembly 30; thus, the stop 26 extends across a diameter of the catheter tube at height smaller than a height of the ball, similar to Applicant’s invention; if not, the ball will fall out of the catheter tube and the invention would not work) for the benefits of preventing backflow at ultra-low pressure differentials in an efficient and economical way and preventing clog (¶0006, 0008-0009, and 0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin by replacing a spring stop with a retainer, similar to that disclosed by Huici, in order to prevent backflow at ultra-low pressure differentials in an efficient and economical way and prevent clog, as suggested in ¶0006, 0008-0009, and 0031 of Huici.
Regarding claim 2, Austin in view of Huici discloses all the limitations as discussed above for claim 1.

Regarding claim 21, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin further discloses that the catheter tube is comprised of at least two pieces that are connected together by the check valve (the catheter tube 12 is comprised of at least two pieces that are connected together by the check valve 130: Col. 7, Lines 40-48, Figs. 1, 2A-B and 8).  
Regarding claim 24, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin discloses that the check valve comprises the stop (the spring 140), however does not disclose that the stop extends across a diameter of the catheter tube. 
Huici further discloses a stop (a retainer 26: ¶0023) extends across a diameter of the catheter tube (¶0023, 0031-0032, and Figs. 1-6) for the benefits of preventing backflow at ultra-low pressure differentials in an efficient and economical way and preventing clog (¶0006, 0008-0009, and 0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin by replacing a spring stop with a retainer, similar to that disclosed by Huici, in order to prevent backflow at ultra-low pressure differentials in an efficient and economical way and prevent clog, as suggested in ¶0006, 0008-0009, and 0031 of Huici.
Regarding claim 26, Austin in view of Huici discloses all the limitations as discussed above for claim 1.

Huici further discloses wherein the stop (26) is cylindrical (¶0032) for the benefits of spanning the width of the body/tube and preventing the ball from existing the catheter tube (¶0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin by making a cylindrical stop, similar to that disclosed by Huici, in order to span the width of the body/tube and prevent the ball from existing the catheter tube, as suggested in ¶0032-0033 of Huici.
Regarding claim 27, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin does not disclose wherein the stop extends across a center of the catheter tube.
Huici further discloses wherein the stop extends across a center of the catheter tube (¶0032 and Figs. 1-6) for the benefits of spanning the width of the body/tube and preventing the ball from existing the catheter tube (¶0032-0033).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin by making a stop, similar to that disclosed by Huici, in order to span the width of the body/tube and prevent the ball from existing the catheter tube, as suggested in ¶0032-0033 of Huici.


Claim(s) 22 is/are rejected under 35 U.S.C 103 as being unpatentable over Austin in view of Huici, as applied to claim 1 above, and further in view of Browne (US PAT 4216791).
Regarding claim 22, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin does not disclose wherein an exterior of the check valve is transparent. 
In an analogous art, check valves, Browne discloses a check valve 11 that is inserted in a catheter tubing (Abstract and Fig. 1). Browne further discloses a check valve 11 that is transparent (Col. 1 and Lines 60-65). From these teachings, a person having ordinary skill in the art would have learned/deduced that using check valve having a transparent exterior ensures proper orientation of the valve direction as well as allows a clinician to ascertain the working condition of the valve such as clogging or malfunction of the valve and to check a color of body fluid. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter system of Austin in view of Huici by making the exterior of the check vale transparent, similar to that disclosed by Browne, motivated by the desires to ensure proper orientation of the valve direction as well as to allow a clinician to ascertain the working condition of the valve such as clogging or malfunction of the valve and to check a color of body fluid.
Claim(s) 23 is/are rejected under 35 U.S.C 103 as being unpatentable over Austin in view of Huici, as applied to claim 1 above, and further in view of Montague (US PGPUB 20140137949).
claim 23, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin does not disclose wherein the valve seat has a tapered shape with a larger diameter at a proximal side of the valve seat that reduces to a minimum diameter that is smaller than the diameter of the ball.
In an analogous art, check valves, Montague discloses a ball valve that comprises a valve seat 45, a ball 5 and a stop/a retaining screen 15 (¶0057 and Figs. 1-2). Montague further discloses a valve seat 45 that has a tapered shape with a larger diameter at a proximal side of the valve seat 45 that reduces to a minimum diameter that is smaller than the diameter of the ball and expands at a distal side of the valve seat to selectively receive the ball 5 (¶0057-0058 and Figs. 1-2) for the benefits of allowing fluid flow in the forward direction, preventing backward flow, and thus precluding the introduction of contaminants upstream into other lines (¶0058).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the catheter system of Austin in view of Huici by incorporating a valve seat of a check valve with a tapered shape, similar to that disclosed by Montague, in order to allow fluid flow in the forward direction, to prevent backward flow, and to preclude the introduction of contaminants upstream into other lines, as suggested in ¶0058 of Montague.
Claim(s) 28-33 is/are rejected under 35 U.S.C 103 as being unpatentable over Austin in view of Huici, as applied to claim 1 above, and further in view of Patel (US PAT 3943929 – of record).
claims 28 and 33, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin does not disclose wherein a fluid sampling container in fluid communication with the distal end, the fluid sampling container having an upstream portion in fluid communication with the distal end and a downstream portion in fluid communication with the upstream portion.
In an analogous art for being directed to solve the same problem, draining fluids out of the body, Patel discloses a multi-chamber container comprising a plurality of liquid drainage tubes (Abstract). Patel further discloses fluid sampling component includes a container (30, Figs. 1 and 6) having an upstream portion in fluid communication with the distal end (the proximal end 54 of the ureteral catheter 24 is connected to the upstream end 56 of the drainage tube 26 by the connector 58, while the proximal end 38 of the Foley catheter 22 is connected to the upstream end 44 of the drainage tube 28: Col. 4, Lines 38-42, Figs. 1 and 6), a downstream portion in fluid communication with the upstream portion (a second connector 258 connecting a downstream end 254 of the ureteral catheter 224 to an upstream end 256 of a third drainage tube 226, with a downstream end 262 of the drainage tube 226 being connected to a third connector or drip chamber 266: Col. 5, Lines 6-12, Figs. 1 and 6); and an inlet that interfaces with the distal end (opening 112/114/312: Figs. 1 and 6) for the benefit of having separated upstream and downstream drainage tubes connected to compartments to prevent retrograde bacterial movement from said compartments (Col. 3, Lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin in view Huici 
Regarding claim 29, Austin in view of Huici discloses all the limitations as discussed above for claim 28.
Austin does not disclose wherein the upstream portion is partially separated from the downstream portion by a wall.
Patel further discloses container includes a wall that partially separates the upstream portion and the downstream portion (the receptacle or drainage bag 30 has a pair of flexible side walls 70 and 72: Col. 3, Lines 8-23, Figs. 1, and 6) for the benefit of having separated upstream and downstream drainage tubes connected to compartments to prevent retrograde bacterial movement from said compartments (Col. 3, Lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin in view Huici by incorporating a wall, similar to that disclosed by Patel, in order to have separated upstream and downstream drainage tubes connected to compartments to prevent retrograde bacterial movement from said compartments, as suggested in Col. 3, Lines 1-7 of Patel.
Regarding claim 30, Austin in view of Huici discloses all the limitations as discussed above for claim 29.

Patel further discloses a sampling port in fluid communication with the downstream portion (a second connector 258 connecting a downstream end 254 of the ureteral catheter 224 to an upstream end 256 of a third drainage tube 226, with a downstream end 262 of the drainage tube 226 being connected to a third connector or drip chamber 266: Col. 5, Lines 6-12, Figs. 1 and 6) for the benefit of having separated upstream and downstream drainage tubes connected to compartments to prevent retrograde bacterial movement from said compartments (Col. 3, Lines 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin in view Huici by incorporating a sampling port, similar to that disclosed by Patel, in order to have separated upstream and downstream drainage tubes connected to compartments to prevent retrograde bacterial movement from said compartments, as suggested in Col. 3, Lines 1-7 of Patel.
Regarding claim 31, Austin in view of Huici discloses all the limitations as discussed above for claim 30.
Austin does not disclose wherein the sampling port is in fluid communication with an extraction tube having an opening below the wall.
Patel further discloses the sampling port is in fluid communication with an extraction tube having an opening below the wall (as shown in Fig. 1, the receptacle 30 also has a pair of drain tubes 122 and 124 communicating with a lower end of the compartments 80 and 82, respectively. Outer ends of the drain tubes 122 and 124 may 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin in view Huici by incorporating an extraction tube, similar to that disclosed by Patel, in order to have separated upstream and downstream drainage tubes connected to compartments to prevent retrograde bacterial movement from said compartments, as suggested in Col. 3, Lines 1-7 of Patel.
Regarding claim 32, Austin in view of Huici discloses all the limitations as discussed above for claim 28.
Austin does not disclose wherein the downstream portion is in fluid communication with a fluid collection bag.
Patel further discloses the downstream portion is in fluid communication with a fluid collection bag (the drainage system 20 has a second ureteral catheter 224, a second connector 258 connecting a downstream end 254 of the ureteral catheter 224 to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin in view Huici by incorporating fluid collection bag, similar to that disclosed by Patel, in order to collect urine, as suggested in Col. 1, Lines 18-22 of Patel.
Claim(s) 34-35 is/are rejected under 35 U.S.C 103 as being unpatentable over Austin in view of Huici, as applied to claim 1 above, and further in view of Theriault (GB 2472407).
Regarding claim 34, Austin in view of Huici discloses all the limitations as discussed above for claim 1.
Austin further discloses a balloon (14) positioned at the proximal end of the catheter tube (Fig. 1).
Austin does not disclose wherein the drainage lumen includes a second proximal end opening in the proximal end, and wherein the balloon is positioned between the opening at the proximal end of the catheter tube and the second proximal end opening in the proximal end of the catheter tube.
In the same field of endeavor, catheters, Theriault discloses a catheter comprising a shaft with lumen for drainage of waste material from a body (Abstract). Theriault further discloses a balloon (8) positioned between a first opening (7) in a proximal end and a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Austin in view of Huici by incorporating a second proximal end opening in the proximal end and repositioning the balloon, similar to that disclosed by Theriault, in order to provide a slow/intermittent drain and prevent urine from stagnating at the base of the bladder, as suggested in Abstract of Theriault and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the balloon between the opening at the proximal end of the catheter tube and the second proximal end opening in the proximal end of the catheter tube for the purpose of providing a slow/intermittent drain and preventing urine from stagnating at the base of the bladder. See MPEP § 2144.04 (VI) (C).
Regarding claim 35, Austin in view of Huici discloses all the limitations as discussed above for claim 34.
Austin further discloses wherein the catheter tube includes an inflation lumen (a Y-site or port 18: Col. 1, lines 30-35; Col. 4, lines 20-25, and Fig. 1) in fluid communication with the balloon for inflating the balloon (Col. 1, lines 30-35; Col. 4, lines 20-25, and Fig. 1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not replied upon is considered pertinent to applicant’s disclosure:
Davis (US PGPUB 20110238042) discloses a drainage catheter with one-way valve (Figs. 1-6 and accompanying text).
Luxon (US PGPUB 20160310711) discloses a fluid sampling container having an upstream and a downstream portion (Figs. 18, 19, 29b and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                                                                                                                                                      
       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781